Exhibit 10.2

 

PIER 1 UMBRELLA TRUST

 

AMENDMENT NO. 1

 

This Amendment No. 1 (“Amendment”) is made to the Pier 1 Umbrella Trust dated
December 21, 2005 (the “Trust Agreement”) by and between Pier 1 Imports, Inc.,
Pier 1 Imports (U.S.), Inc., and Pier 1 Services Company on the one hand, and
Wachovia Bank National Association, on the other hand.  This Amendment No. 1 is
made effective January 1, 2009.

 

RECITALS

 

This Amendment is entered into with reference to the following facts:

 

A.                                   The Trust Agreement may be amended pursuant
to Section 7.02-1 without the Written Consent of Participants if such amendment
is necessary to comply with any laws, regulations or other legal requirements.

 

B.                                     The Company and the Trustee now desire to
amend the Trust Agreement in order to comply with the requirements of
Section 409A of the Code and the final Treasury regulations promulgated
thereunder.

 

AGREEMENT

 

The Company and the Trustee hereby agree:

 

1.                                       The Company and the Trustee incorporate
the above recitals into this Amendment and affirm such recitals are true and
correct.  All capitalized terms used in this Amendment, unless specifically
defined herein, have the same meanings attributed to them in the Trust
Agreement.

 

2.                                       Except as amended by this Amendment,
the Trust Agreement remains unchanged and in full force and effect.  If there is
any conflict between the provisions of the Trust Agreement and the provisions of
this Amendment, the provisions of this Amendment shall control.

 

3.                                       The following sentence is hereby added
to the end of Section 3.03-1 of the Trust Agreement:

 

“In the event of any payment by the Trustee pursuant to this paragraph, the
Trustee shall act in accordance with the terms of the subject Plan with respect
to the timing and form of benefit payment.”

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Trustee have caused this Amendment No.1
to be executed by their respective duly authorized officers effective January 1,
2009.

 

 

PIER 1 IMPORTS (U.S.), INC.,

 

PIER 1 IMPORTS, INC.,

a Delaware corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

By:

 

Its:   Executive Vice President

 

Its:   Executive Vice President

Date: December            , 2008

 

Date: December            , 2008

 

 

 

 

 

 

 

 

TRUSTEE:

PIER 1 SERVICES COMPANY,

 

WACHOVIA BANK NATIONAL

a Delaware statutory trust

 

ASSOCIATION

 

 

 

By: Pier 1 Holdings, Inc.,

 

 

Its Managing Trustee

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Its:   Executive Vice President

 

Its:

 

Date: December                 , 2008

 

Date: December                       , 2008

 

2

--------------------------------------------------------------------------------